DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (US 2007/0050167 hereinafter Johnson).
As to claim 12, Johnson discloses in Figs. 1-6, a memory system instantiated on bonded dies, the memory system (30 as shown in Fig. 3) comprising:
a data terminal to communicate a data signal from a controller die (32 as shown in Fig. 3) of the bonded dies to a memory die of the bonded dies (para 0024);
a data-test terminal (para 0024) to communicate a data-test signal from the controller die (32 as shown in Fig. 3) to the memory die (30 as shown in Fig. 3); and
at least one gating transistor (44 as shown in Fig. 3) on the memory die, the at least one gating transistor to gate the data signal from the controller die (32 as shown in Fig. 3) responsive to the data-test signal from the controller die (32 as shown in Fig. 3)

As to claim 14, Johnson discloses in Figs. 1-6, the controller die (32 as shown in Fig. 3)  including a second gating transistor to gate the data signal responsive to a second data-test signal (para 0036).
As to claim 15, Johnson discloses in Figs. 1-6, a clock terminal (CLK as shown in Fig. 6) to communicate a clock signal from the controller die to the memory die (para 0036).
As to claim 16, Johnson discloses in Figs. 1-6, the controller die (32 as shown in Fig. 3) further comprising a sequential storage element to transmit the data signal responsive to the clock signal (para 0035).
As to claim 17, Johnson discloses in Figs. 1-6, the controller die further comprising a second gating transistor to gate the clock signal to the sequential storage element(para 0035).
As to claim 18, Johnson discloses in Figs. 1-6, the second gating transistor to gate the clock signal responsive to a clock-test signal (para 0036)
As to claim 19, Johnson discloses in Figs. 1-6,  the controller die including a test signal generator to generate the clock-test signal (para 0036).
Allowable Subject Matter
Claims 2-11, and 20-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1-11, and 20-21, the prior art does not disclose a first data contact pad to communicate the gated write data signal away from the memory controller IC; and a memory IC device having: a second data contact pad bonded to the first data contact pad to receive the gated write data signal from the memory controller IC; as recited in claims 1-11, and gating the data signal using the data-test signal to produce a delayed data signal;

. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	731/21